Citation Nr: 0616324	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  01-06 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an extension of a temporary total rating (TTR) 
based on required convalescence for the month of September 
1996, following surgical treatment in June 1996 and a period 
of convalescence through August 31, 1996, under the 
provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to September 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Thereafter, the claims file was transferred 
to the RO in Washington, D.C.

In July 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

In June 2005, the veteran raised the issues of entitlement to 
service connection for disorders of the ankles, knees, hips, 
back, and sciatic nerve, all as secondary to service-
connected bilateral pes planus with hammertoes and 
postoperative hallux valgus of the right and left feet.  
Additionally, he raised the issue of entitlement to a total 
disability compensation rating based on individual 
unemployability (TDIU).  These issues are referred to the RO 
for appropriate development.  


FINDINGS OF FACT

1.  The veteran underwent surgery at VA in June 1996 for 
correction of a left hallux deformity; postoperative follow 
up treatment records include a VA entry from August 27, 1996, 
at which time, the veteran was instructed to ambulate in 
regular shoe gear and was to be fitted for orthotics.  A 
private record dated on August 30, 1996, reflects that he was 
seen for calf pain after he stopped using his crutches three 
days before.  When seen on September 6, 1996, his feet were 
getting better.  

2.  The competent medical evidence does not demonstrate a 
need for continued convalescence beyond August 31, 1996, 
following a surgical procedure performed on the left foot in 
June 1996.


CONCLUSION OF LAW

The criteria for an extension of a TTR under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence beyond 
August 31, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.30 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the January 2000 
rating decision which denied entitlement to an extension of a 
TTR under the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence beyond August 31, 1996, a statement of the case 
(SOC) in April 2001, and a letter in June 2005, all of which 
discussed the pertinent evidence, and the laws and 
regulations related to this claim.  The June 2005 letter 
specifically discussed VCAA 2000 law and regulations.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on this claim.  Specifically, the letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letter in June 2005 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The RO subsequently 
reviewed the case and issued a Supplemental SOC in September 
2005, action that cured the defect in the timing of the 
notice.  Thus, any defect with respect to the timing of the 
notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for extension of a TTR 
under the provisions of 38 C.F.R. § 4.30, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the claimant on these latter two elements, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for extension of a TTR, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes relevant post service 
private and VA treatment records, and statements and 
testimony by the veteran.  The Board finds that there are no 
additional medical records necessary to proceed to a decision 
in this case.

Under the circumstances of this case, the duty to assist 
doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Background

Service connection for bilateral status post hallux valgus 
residuals was established as secondary to service-connected 
pes planus in a September 1997 rating decision.  A 
noncompensable rating was assigned, effective from April 23, 
1996.  Based on surgery that was performed on the right foot 
deformity in April 1996, a TTR was assigned from April 26, 
1996, through May 31, 1996, to be followed by a 10 percent 
disability evaluation on June 1, 1996.  This decision was 
promulgated in a June 1998 rating decision.  That decision 
also assigned a TTR, effective from June 26, 1996, through 
July 31, 1996, for left foot deformity surgery.  An August 
1999 rating decision extended the TTR through the end of the 
month of August 1996, to be followed by a 10 percent 
disability evaluation from September 1, 1996.  

The current appeal is based on the veteran's assertion that 
his TTR for convalescence regarding his left foot should be 
extended through the month of September 1996.  He points out 
that he was a patient in a homeless shelter infirmary 
receiving treatment through September 13, 1996.  

The record shows that the veteran underwent outpatient 
surgery on the left foot at a VA facility on April 26, 1996.  
The operative procedures performed included Reverdin-Laird 
(bunionectomy) of the left foot; arthroplasties of the fourth 
and fifth digits of the left foot; and extensor tenotomies of 
the second, third, fourth, and fifth digits of the left foot.  
Post surgery, he was to be fitted with a posterior splint and 
would be non-weight bearing utilizing crutches.  

Of record is a December 1998 document as provided by the 
Community for Creative Non-Violence (CCNV) which certified 
that the veteran was a resident of the infirmary at that 
shelter from July 23, 1996, through September 13, 1996.  
Private medical records covering this period in the shelter 
are of record, and they reflect that on August 16, 1996, and 
August 23, 1996, the veteran was noted to be status post 
bunionectomy and was being seen on a weekly basis.  There was 
slight generalized swelling in the left foot.  When seen by 
VA on August 27, 1996, there was no edema, and the veteran 
was instructed to ambulate in regular shoe gear and was to be 
fitted for orthotics.  A private records shows that he was 
seen on August 30, 1996, and he reported calf pain after he 
stopped using crutches three days earlier.  There was slight 
swelling of the calf but actual manifestations to the left 
foot resulting from the bunionectomy were not recorded.  When 
seen on September 6, 1996, for a weekly follow-up in the 
infirmary, he said his feet were better.  When seen on 
September 13, 1996, the date of his discharge from the 
shelter, positive findings regarding the left foot were not 
indicated.  Subsequent reference to the left foot in the 
medical records is not indicated until over a year later when 
he was examined by VA in December 1997.  

The record also includes an August 2000 document by a social 
worker with a Unity Health Care letterhead.  He noted that 
Unity Health Care was a medical clinic situated in the CCNV 
shelter which provided health care for homeless people 
whether or not they were living in the shelter.  He also 
stated that the facility provided ongoing treatment for 
patients who were in the infirmary which was a 32 bed respite 
care facility located in the same area of the CCNV shelter.  

Analysis

A total disability rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:  

	(1)  Surgery necessitating at least one month of 
convalescence.  (Effective as to outpatient surgery March 1, 
1989.)  

	(2)  Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  

	(3)  Immobilization by cast, without surgery, of one 
major joint or more.  (Effective as to outpatient treatment 
March 10m 1976).  

Extension of periods of 1, 2, or 3 months beyond the initial 
3 months may be made under subparagraph (1), (2), or (3).  In 
addition, approval may be obtained for extensions of 1 or 
more months, up to 6 months beyond the initial 6-month 
period, under subparagraph (2) or (3).  38 C.F.R. § 4.30.  

In this case, the evidence does not show a continued need for 
convalescence beyond August 31, 1996.  While the veteran was 
in the infirmary at the CCNV shelter through mid September 
1996, the medical records do not reflect specific treatment 
as a result of his bunionectomy beyond the end August 1996.  
It is noted that he was instructed by VA on August 27, 1996, 
to wear regular shoes for ambulation.  When seen three days 
letter at the infirmary for his weekly follow-up, there was 
some left calf swelling resulting from his not using crutches 
for three days.  Subsequent records show that his feet were 
better on September 6, 1996.  Medical entry on the day of 
discharge (September 13, 1996) is silent regarding the left 
foot.  

It is the Board's conclusion that these records do not 
indicate that the veteran was in need for convalescence 
beyond the end of August 1996.  Specific findings resulting 
from the bunionectomy procedure are not indicated beyond that 
month.  While slight left calf swelling as a result of no 
longer using crutches was noted on August 30, 1996, he was 
noted to have improved feet just days later and no further 
entries pertaining to the left foot are indicated for a long 
period of time.  

Thus, because the evidence does not demonstrate a need for 
continued convalescence beyond August 31, 1996, following a 
surgical procedure performed on the left foot in June 1996, 
the Board concludes that the preponderance of the evidence in 
this case is against a claim for such an extension and that 
the criteria for an extension of TTR under the provisions of 
38 C.F.R. § 4.30 for a period of convalescence beyond August 
31, 1996, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.30.  Accordingly, the appeal must be denied.  


ORDER

An extension of a TTR based on required convalescence for the 
month of September 1996, following surgical treatment in June 
1996 and a period of convalescence through August 31, 1996, 
under the provisions of 38 C.F.R. § 4.30, is denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


